Citation Nr: 1302570	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  05-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to January 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  


FINDING OF FACT

The competent, probative evidence demonstrates that the Veteran does not have, and did not have at any time during the appeal period, peripheral neuropathy of either lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012). 

2.  The criteria for service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's September 2004 and November 2004 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  An April 2008 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

In this case, the RO's decisions came before complete statutory and regulatory notification of the Veteran's rights.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, any defect with respect to the timing of the notice in this case was harmless error.  Subsequent to the rating decision on appeal, the RO provided complete notice to the Veteran regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to such notice.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with several VA examinations which were conducted to determine the etiology of his claimed peripheral neuropathy.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The April 2012 medical examination, is adequate for purposes of this decision as it is based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran and review of the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). In this regard, there has been substantial compliance with its October 2010 remand as the RO provided the Veteran with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In July 2004, the Veteran submitted claims of entitlement to service connection for peripheral neuropathy of the lower extremities, as the disorders were secondary to his service-connected diabetes mellitus.  He reported he experienced numbness of the lower extremities. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board finds that service connection is not warranted for peripheral neuropathy of either lower extremity as the preponderance of the competent probative evidence demonstrates that the Veteran does not currently have peripheral neuropathy of either lower extremity nor did he ever have the disability at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Initially, the Veteran has not claimed that he has peripheral neuropathy of the lower extremities due to his active duty service.  The service treatment records are silent as to complaints, diagnoses, or treatment for peripheral neuropathy.  There is no evidence of record which links post-service peripheral neuropathy to the Veteran's active military duty.  The Board finds that service connection is not warranted for bilateral lower extremity peripheral neuropathy on a direct basis.  

The Veteran has claimed that his peripheral neuropathy is secondary to diabetes mellitus.  Service connection for diabetes mellitus has been granted, effective as of January 1992.  

The Veteran testified at a January 2006 hearing before the RO that he experienced numbness in his legs.  He also reported to health care practitioners that he experiences burning, cramping, and pain in his lower extremities.  The Veteran can attest to factual matters of which he has first-hand knowledge, e.g., experiencing numbness in the lower extremities and burning pain in his feet.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Veteran's statements are competent evidence to provide a history of symptoms, his statements are not sufficient to diagnose or provide an opinion as to the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  To the extent that the Veteran asserts he has peripheral neuropathy of the lower extremities, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The diagnosis of a disorder is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's lay assertions do not constitute competent evidence of peripheral neuropathy in the lower extremities in this case.  Lathan, 7 Vet. App. at 365.  

VA clinical records report peripheral neuropathy.  Diabetic neuropathy manifested by burning paresthesias in the feet was included as a problem on VA clinical records beginning in July 2001.  Significantly, the diagnoses of peripheral neuropathy of the lower extremities in these clinical records were based on a self-reported history by the Veteran, as there is no evidence in these clinical records indicating any physical examination was conducted, which resulted in a finding of peripheral neuropathy.  LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  Even more significant is the total absence of any electrodiagnostic evidence of the presence of peripheral neuropathy in these records.  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In September 2002, a private physician wrote that the Veteran had diabetic peripheral neuropathy.  The location of the peripheral neuropathy was not reported.  This letter does not provide probative evidence documenting that the Veteran has peripheral neuropathy of the lower extremities.  In this regard, service connection has been granted for peripheral neuropathy of the upper extremities.  

A VA peripheral nerve examination was conducted in August 2004.  The Veteran reported he was informed by health care professionals that he had neuropathy when he complained of burning pain in the lower extremities, along with cramps and numbness, for approximately three years.  A nerve conduction studies (NCS) examination was conducted on all four extremities.  The diagnosis was electrodiagnostic evidence of an asymmetrical peripheral neuropathy, with involvement only of the left upper extremity, sparing the right upper extremity and the lower extremities.  

An August 2004 nerve conduction velocity study of the motor nerves and sensory nerves was normal for the lower extremities, without evidence of peripheral neuropathy.  

A VA peripheral nerves examination was conducted in February 2006.  The Veteran reported that five years prior, he noticed pain in both arms and legs, which became progressively worse.  Motor examination of the lower extremities resulted in a finding of no motor impairment.  Sensory function examination of the lower extremities was normal.  The examiner determined that there was no evidence to support a diagnosis of peripheral neuropathy.  The rationale was that the electrodiagnostic testing (EDX) from March 2006 was normal.  A March 2006 clinical record includes the annotation that NCS studies of the lower extremities were normal.  

At the time of a July 2008 VA peripheral nerves examination, the Veteran reported the onset of his neuropathy was in 2004, which was gradual and chronic.  The Veteran reported he was informed he had peripheral neuropathy in all extremities.  He complained of numbness and cramps in the lower extremities.  After a physical examination was conducted, the diagnosis was subjective complaints, without objective evidence of diabetic peripheral neuropathy in the lower extremities as evidenced by a normal NCS.  

At the time of a March 2011 VA peripheral nerves examination, the Veteran reported the onset of cramps in his feet, and burning pain in his ankles and distal lower extremities was five years prior.  A physical examination was conducted, which showed normal findings with regard to the lower extremities.  NCS testing of the lower extremities was normal, without evidence of peripheral neuropathy.  The examiner noted that three different EDX studies of the lower extremities were normal.  The examiner concluded that the Veteran did not have peripheral neuropathy of the lower extremities.  The examiner noted that previously, "probable" diabetic neuropathy had been diagnosed as the Veteran had complained of burning paresthesias of the feet in July 2001.  The examiner stated that this previous diagnosis of peripheral neuropathy was only based on the Veteran's subjective complaints, as no confirmatory studies were performed at that time.  The examiner also commented on the podiatry visit in January 2008, which also mentioned diabetic neuropathy, but this was also without confirmatory studies being ordered.  Based on this, the examiner found that "it was not that the Veteran had lower extremity neuropathy and improved, it was that the Veteran most likely did not have the condition in the first place."  

The most recent VA examination of the peripheral nerves was conducted in April 2012.  The Veteran reported he started having problems with his legs the last ten years, including cramps in his thighs and calves mostly at night, awakening him from sleep.  There were no specific sensory or motor complaints.  A physical examination was conducted, which showed normal findings with regard to the lower extremities.  An electromyogram examination was conducted which was normal for the lower extremities.  NCS examination of the lower extremities was also conducted and was normal examination, without evidence of lower extremity peripheral neuropathy.  The examiner stated

There is no objective proof of this veteran ever suffering of lower extremities peripheral neuropathy.  The repeated EDX findings are consistent with this, as are the neurological findings of symmetric reflexes, adequate strength and absence of sensory findings.  This situation has been consistent for the last three neurologists that have evaluated the Veteran since 2006.  [If] there was a peripheral neuropathy initially is (sic) very unlikely an improvement or resolution of the condition as it is considered progressive.  The examiner opined that it was very unlikely that there was peripheral neuropathy initially with improvement or resolution as peripheral neuropathy is considered progressive.  

The Board affords the VA examinations significant probative weight.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993)  (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  They are based on a physical examination of the Veteran, consideration of his documented medical history, a review of the results of electrodiagnostic testing, and supported by stated rationale.  All the examiners found no evidence of peripheral neuropathy of the lower extremities.  Furthermore, the March 2011 examiner reviewed the medical evidence which reported peripheral neuropathy of the lower extremities and affirmatively opined that such evidence was not diagnostic as it was based on the Veteran's self-reported history, without any testing or physical examination conducted to confirm the presence of peripheral neuropathy.  

The Board notes that service connection could be granted for a disability which has resolved by the time it is adjudicated.  McClain, 21 Vet. App. at 321-323 (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to VA's adjudication of the claim).  In the current case, the examiner who conducted the April 2012 found that the Veteran never had peripheral neuropathy at any time during the appeal period. 

Accordingly, the Board finds that the Veteran never had peripheral neuropathy of the lower extremities at any time during the appeal period.  In the absence of evidence of current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no competent, probative evidence supports the claim of entitlement to service connection for peripheral neuropathy of the lower extremities, the benefit-of-the-doubt doctrine not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


